DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
2.	Applicant’s response 03/01/2021 to election is acknowledged.  Applicant elected without traverse Group I, claims 32-39.   The supplemental amendment filed on 03/11/2021 is entered. Claim 39 has been amended.
Status of claims
3.	Claims 32-50 are pending.
	Claims 32-39 are under examination.
	Claims 40-50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 07/13/2020 and 07/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Claim Rejections - 35 USC § 112 (b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 to about 1 x 1011 colony forming units (CFU)/g----.” The term "about" in claim 32 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide astandard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 112 (a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 32- 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
6 to about 
1 x 1011 colony forming units (CFU)/g of a lyophilized bacteria strain of the species Blautia hydrogenotrophica, with respect to total weight of said pharmaceutical composition, wherein the bacteria strain comprises a 16s rRNA gene sequence with at least 95 % sequence identity to the polynucleotide sequence of SEQ ID NO: 5, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a BLOSUM matrix of 62; an oxygen scavenger; and a pharmaceutically acceptable excipient, diluent, or carrier, wherein said pharmaceutical composition is encapsulated, wherein said pharmaceutical composition is a solid enteric formulation, wherein said bacteria strain colonizes an intestine of a subject when administered to said subject, wherein said pharmaceutical composition is formulated for oral or rectal delivery, wherein said bacteria strain comprises a 16S rRNA gene sequence with at least 99 % sequence identity to the polynucleotide sequence of SEQ ID NO: 5, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a BLOSUM matrix of 62  , wherein said bacteria strain is the bacteria strain deposited under accession number DSM 10507, DSM 14294, or a biotype thereof, wherein said oxygen scavenger is vitamin C.  
Claim is interpreted to encompass any bacteria comprising less than the full length DNA sequence (95% or 99% nucleotide identity of SEQ ID NO: 5 or biotype, i.e., variants) and will be referred to variants in the action .Thus, the scope of the claims includes a genus of “variants” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes only culturing a bacteria strain deposited under accession number DSM 10507/DSM 14294 having DNA sequence SEQ.ID.NO:5 and does not disclose the  diverse genus (a bacterial strain having at least 95% or 99%  nucleotide identity to of SEQ ID NO: 5 or a biotype  bacterial strain) since it encompasses variants that have pharmaceutical value , emphasizing therapeutic use of composition and clearly the one bacterial strain accession number DSM 10507/DSM 14294/ SEQ ID NO: 5  will not be representative of  variants as claimed.
 The specification does not place any structure, chemical or functional limitations on the embraced by “variants” The recitation of ‘------95% nucleotide identity----” does not convey a common 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variants as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish a “variants” in the genus from others in the DNA class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common 
Therefore, only of a single bacterial strain with accession number DSM 10507/DSM 14294/ SEQ ID NO: 5 but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 32- 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renaud et al U.S.Patent: 7,749,494 B2 as evidenced by Bernalier et al Arch.Microbiol 1996, 166:176-183.
Renaud et al teach a pharmaceutical composition (column 5, abstract and claims) comprising lyophilized bacteria strain (column 13; lines 44-49) of the species Blautia hydrogenotrophica, wherein the 

DEFINITION  Blautia hydrogenotrophica 16S rRNA gene, strain S5a36.
ACCESSION   X95624
VERSION     X95624.1
KEYWORDS    16S ribosomal RNA; 16S rRNA gene.
SOURCE      Blautia hydrogenotrophica
  ORGANISM  Blautia hydrogenotrophica
            Bacteria; Firmicutes; Clostridia; Clostridiales; Lachnospiraceae;
            Blautia.
REFERENCE   1
  AUTHORS   Bernalier,A., Willems,A., Leclerc,M., Rochet,V. and Collins,M.D.
  TITLE     Ruminococcus hydrogenotrophicus sp. nov., a new H2/CO2-utilizing
            acetogenic bacterium isolated from human feces
  JOURNAL   Arch. Microbiol. 166 (3), 176-183 (1996

  Query Match             100.0%;  Score 1457;  DB 120;  Length 1458;
  Best Local Similarity   100.0%;  
  Matches 1458;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATGAACGCTGGCGGCGTGCTTAACACATGCAAGTCGAACGAAGCGATAGAGAACGGAGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GATGAACGCTGGCGGCGTGCTTAACACATGCAAGTCGAACGAAGCGATAGAGAACGGAGA 60

Qy         61 TTTCGGTTGAAGTTTTCTATTGACTGAGTGGCGGACGGGTGAGTAACGCGTGGGTAACCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTTCGGTTGAAGTTTTCTATTGACTGAGTGGCGGACGGGTGAGTAACGCGTGGGTAACCT 120

Qy        121 GCCCTATACAGGGGGATAACAGTTAGAAATGACTGCTAATACCGCATAAGCGCACAGCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCCTATACAGGGGGATAACAGTTAGAAATGACTGCTAATACCGCATAAGCGCACAGCTT 180

Qy        181 CGCATGAAGCGGTGTGAAAAACTGAGGTGGTATAGGATGGACCCGCGTTGGATTAGCTAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGCATGAAGCGGTGTGAAAAACTGAGGTGGTATAGGATGGACCCGCGTTGGATTAGCTAG 240

Qy        241 TTGGTGAGGTAACGGCCCACCAAGGCGACGATCCATAGCCGGCCTGAGAGGGTGAACGGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTGGTGAGGTAACGGCCCACCAAGGCGACGATCCATAGCCGGCCTGAGAGGGTGAACGGC 300

Qy        301 CACATTGGGACTGAGACACGGCCCAAACTCCTACGGGAGGCAGCAGTGGGGAATATTGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CACATTGGGACTGAGACACGGCCCAAACTCCTACGGGAGGCAGCAGTGGGGAATATTGCA 360

Qy        361 CAATGGGGGAAACCCTGATGCAGCGACGCCGCGTGAAGGAAGAAGTATCTCGGTATGTAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CAATGGGGGAAACCCTGATGCAGCGACGCCGCGTGAAGGAAGAAGTATCTCGGTATGTAA 420

Qy        421 ACTTCTATCAGCAGGGAAGAAAGTGACGGTACCTGACTAAGAAGCCCCGGCTAATTACGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ACTTCTATCAGCAGGGAAGAAAGTGACGGTACCTGACTAAGAAGCCCCGGCTAATTACGT 480

Qy        481 GCCAGCAGCCGCGGTAATACGTAAGGGGCAAGCGTTATCCGGATTTACTGGGTGTAAAGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GCCAGCAGCCGCGGTAATACGTAAGGGGCAAGCGTTATCCGGATTTACTGGGTGTAAAGG 540

Qy        541 GAGCGTAGACGGTTTGGCAAGTCTGATGTGAAAGGCATGGGCTCAACCTGTGGACTGCAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAGCGTAGACGGTTTGGCAAGTCTGATGTGAAAGGCATGGGCTCAACCTGTGGACTGCAT 600

Qy        601 TGGAAACTGTCAGACTTGAGTGCCGGAGAGGCAAGCGGAATTCCTAGTGTAGCGGTGAAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TGGAAACTGTCAGACTTGAGTGCCGGAGAGGCAAGCGGAATTCCTAGTGTAGCGGTGAAA 660

Qy        661 TGCGTAGATATTAGGAGGAACACCAGTGGCGAAGGCGGCCTGCTGGACGGTAACTGACGT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TGCGTAGATATTAGGAGGAACACCAGTGGCGAAGGCGGCCTGCTGGACGGTAACTGACGT 720

Qy        721 TGAGGCTCGAAAGCGTGGGGAGCAAACAGGATTAGATACCCTGGTAGTCCACGCTGTAAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGAGGCTCGAAAGCGTGGGGAGCAAACAGGATTAGATACCCTGGTAGTCCACGCTGTAAA 780

Qy        781 CGATGAATACTAGGTGTCGGGTGGCAAAGCCATTCGGTGCCGCAGCAAACGCAATAAGTA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CGATGAATACTAGGTGTCGGGTGGCAAAGCCATTCGGTGCCGCAGCAAACGCAATAAGTA 840

Qy        841 TTCCCACCTGGGGAGTACGTTCGCAAGAATGAAACTCAAAGGAATTGACGGGGACCCGCA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TTCCCACCTGGGGAGTACGTTCGCAAGAATGAAACTCAAAGGAATTGACGGGGACCCGCA 900

Qy        901 CAAGCGGTGGAGCATGTGGTTTAATTCGAAGCAACGCGAAGAACCTTACCAAATCTTGAC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CAAGCGGTGGAGCATGTGGTTTAATTCGAAGCAACGCGAAGAACCTTACCAAATCTTGAC 960

Qy        961 ATCCCTCTGACCGGGAAGTAATGTTCCCTTTTCTTCGGAACAGAGGAGACAGGTGGTGCA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 ATCCCTCTGACCGGGAAGTAATGTTCCCTTTTCTTCGGAACAGAGGAGACAGGTGGTGCA 1020

Qy       1021 TGGTTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TGGTTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCT 1080

Qy       1081 TATTCTTAGTAGCCAGCAGGTAGAGCTGGGCACTCTAGGGAGACTGCCAGGGATAACCTG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 TATTCTTAGTAGCCAGCAGGTAGAGCTGGGCACTCTAGGGAGACTGCCAGGGATAACCTG 1140

Qy       1141 GAGGAAGGTGGGGATGACGTCAAATCATCATGCCCCTTATGATTTGGGCTACACACGTGC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GAGGAAGGTGGGGATGACGTCAAATCATCATGCCCCTTATGATTTGGGCTACACACGTGC 1200

Qy       1201 TACAATGGCGTAAACAAAGGGAAGCGAAGGGGTGACCTGGAGCAAATCTCAAAAATAACG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 TACAATGGCGTAAACAAAGGGAAGCGAAGGGGTGACCTGGAGCAAATCTCAAAAATAACG 1260

Qy       1261 TCTCAGTTCGGATTGTAGTCTGCAACTCGACTACATGAAGCTGGAATCGCTAGTAATCGC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 TCTCAGTTCGGATTGTAGTCTGCAACTCGACTACATGAAGCTGGAATCGCTAGTAATCGC 1320

Qy       1321 GAATCAGAATGTCGCGGTGAATACGTTCCCGGGTCTTGTACACACCGCCCGTCACACCAT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GAATCAGAATGTCGCGGTGAATACGTTCCCGGGTCTTGTACACACCGCCCGTCACACCAT 1380

Qy       1381 GGGAGTCAGTAACGCCCGAAGTCAGTGACCCAACCNAAAGGAGGGAGCTGCCGAAGGTGG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 GGGAGTCAGTAACGCCCGAAGTCAGTGACCCAACCNAAAGGAGGGAGCTGCCGAAGGTGG 1440

Qy       1441 GACTGATAACTGGGGTGA 1458
              ||||||||||||||||||
Db       1441 GACTGATAACTGGGGTGA 1458
 
The  composition comprises an oxygen scavenger (culture comprising vitamin solution including C; column 7, table) ; and a pharmaceutically acceptable excipient, diluent, or carrier (column 4, lines 59-64), wherein said pharmaceutical composition is encapsulated (column 4, lines 52-54), wherein said pharmaceutical composition is a solid enteric formulation, wherein said bacteria strain colonizes an intestine of a subject ( column 3 and 5-6 ) when administered to said subject, wherein said 6 to about 1 x 1011 colony forming units (CFU)/g.  
However, the art teaches administering said bacteria to treat gastro intestinal disorders.  Therefore, it would have been obvious to one skilled in the art, at the time first inventor to file to use various amounts of colony forming units because it would help to treat the disorders. One would have had a reasonable expectation of success because pharmaceutical composition comprising Blautia hydrogenotrophica has been taught by the prior art.   Therefore, the combination of the prior art renders the instant claims prima- facie obvious absent evidence to the contrary.
Conclusion
12	No claims are allowed.
Correspondence 

13.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)